     Case 3:19-cv-02583-K Document 13 Filed 12/18/19           Page 1 of 12 PageID 49


                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

MARIA A. PADILLA, individually and
                             §
on behalf of all others similarly situated,
                             §
                             §
     Plaintiff,              §
                             §                           Case No. 3:19-cv-02583-K
v.                           §
                             §
AMERICAN EXPRESS COMPANY and §
NATIONWIDE CREDIT, INC.,     §
                             §
     Defendants.             §

DEFENDANT, NATIONWIDE CREDIT, INC.’S, ANSWER AND AFFIRMATIVE
      DEFENSES TO PLAINTIFF’S CLASS ACTION COMPLAINT

       Defendant, Nationwide Credit, Inc. (NCI), through counsel and under the Federal

Rules of Civil Procedure, hereby submits this Answer and Affirmative Defenses to the

Class Action Complaint filed by plaintiff, Maria A. Padilla (“plaintiff”), and states:

I.     Parties, Jurisdiction and Venue

       1.     Upon information and belief, NCI admits plaintiff resides in Dallas, Texas.

NCI further admits plaintiff filed this action for alleged violations of the Fair Debt

Collection Practices Act (FDCPA), 15 U.S.C. § 1692, et seq., and the Texas Debt

Collection Act (TDPA), Tex. Fin. Code. § 392.001, et seq., but denies any violations,

liability, or wrongdoing under the law. Except as specifically admitted, NCI denies the

allegations in ¶ 1.

       2.     NCI denies the allegations in ¶ 2 as calling for a legal conclusion.

       3.     NCI denies the allegations in ¶ 3 as calling for a legal conclusion.



                                              1
      Case 3:19-cv-02583-K Document 13 Filed 12/18/19           Page 2 of 12 PageID 50


        4.    NCI denies the allegations in ¶ 4 for lack of knowledge or information

sufficient to form a belief therein.

        5.    NCI admits it is a corporation with an office located at 1000 Abernathy Road,

Suite 200, Atlanta, Georgia 30328. Except as specifically admitted, NCI denies the

allegations in ¶ 5.

        6.    Upon information and belief, NCI admits plaintiff had an American Express

credit card. Except as specifically admitted, NCI denies the allegations in ¶ 6 for lack of

knowledge or information sufficient to form a belief therein.

        7.    NCI denies the allegations in ¶ 7 for lack of knowledge or information

sufficient to form a belief therein.

        8.    NCI denies the allegations in ¶ 8 for lack of knowledge or information

sufficient to form a belief therein.

        9.    NCI denies the allegations in ¶ 9 as calling for a legal conclusion.

        10.   NCI denies the allegations in ¶ 10, including subparts a-e.

II.     Additional Allegations Applicable to All Counts

        11.   NCI denies the allegations in ¶ 11 as calling for a legal conclusion.

        12.   NCI denies the allegations in ¶ 12 as calling for a legal conclusion.

        13.   NCI admits part of its business is the collection of debts.            Except as

specifically admitted, NCI denies the allegations in ¶ 13.

        14.   NCI admits part of its business is the collection of debts owed to other and it

uses the mail and telephone to do so. Except as specifically admitted, NCI denies the

allegations in ¶ 14.


                                             2
   Case 3:19-cv-02583-K Document 13 Filed 12/18/19             Page 3 of 12 PageID 51


       15.    NCI admits American Express placed plaintiff’s account with NCI. The

referenced letter speaks for itself and is the best evidence of its content. To the extent the

allegations in ¶ 15 state otherwise, denied.

       16.    NCI denies the allegations in ¶ 16 as calling for a legal conclusion.

       17.    NCI denies the allegations in ¶ 17 for lack of knowledge or information

sufficient to form a belief therein.

       18.    The letter speaks for itself and is the best evidence of its content. To the

extent the allegations in ¶ 18 state otherwise, denied.

       19.    NCI denies the allegations in ¶ 19.

       20.    The letter speaks for itself and is the best evidence of its content. To the

extent the allegations in ¶ 20 state otherwise, denied.

       21.    The letter speaks for itself and is the best evidence of its content. To the

extent the allegations in ¶ 21 state otherwise, denied.

       22.    The letter speaks for itself and is the best evidence of its content. To the

extent the allegations in ¶ 22 state otherwise, denied.

       23.    The letter speaks for itself and is the best evidence of its content. To the

extent the allegations in ¶ 23 state otherwise, denied.

       24.    The letter speaks for itself and is the best evidence of its content. To the

extent the allegations in ¶ 24 state otherwise, denied.

       25.    The letter speaks for itself and is the best evidence of its content. To the

extent the allegations in ¶ 25 state otherwise, denied.

       26.    The letter speaks for itself and is the best evidence of its content. To the


                                               3
   Case 3:19-cv-02583-K Document 13 Filed 12/18/19           Page 4 of 12 PageID 52


extent the allegations in ¶ 26 state otherwise, denied.

       27.    The letter speaks for itself and is the best evidence of its content. To the

extent the allegations in ¶ 27 state otherwise, denied.

       28.    NCI denies the allegations in ¶ 28 for lack of knowledge or information

sufficient to form a belief therein.

       29.    NCI denies the allegations in ¶ 29 for lack of knowledge or information

sufficient to form a belief therein.

       30.    NCI denies the allegations in ¶ 30.

       31.    NCI denies the allegations in ¶ 31.

       32.    DCI denies the allegations in ¶ 32.

       33.    NCI denies the allegations in ¶ 33.

       34.    NCI denies the allegations in ¶ 34.

       35.    NCI denies the allegations in ¶ 35.

       36.    The letter speaks for itself and is the best evidence of its content. To the

extent the allegations in ¶ 36 state otherwise, denied.

       37.    NCI denies the allegations in ¶ 37.

       38.    NCI denies the allegations in ¶ 38.

       39.    NCI denies the allegations in ¶ 39.

       40.    NCI denies the allegations in ¶ 40.

       41.    NCI denies the allegations in ¶ 41 for lack of knowledge or information

sufficient to form a belief therein.

       42.    NCI denies the allegations in ¶ 42.


                                              4
   Case 3:19-cv-02583-K Document 13 Filed 12/18/19        Page 5 of 12 PageID 53


       43.    NCI denies the allegations in ¶ 43.

       44.    NCI denies the allegations in ¶ 44.

       45.    NCI denies the allegations in ¶ 45.

       46.    NCI denies the allegations in ¶ 46.

       47.    NCI denies the allegations in ¶ 47.

       48.    NCI denies the allegations in ¶ 48 for lack of knowledge or information

sufficient to form a belief therein.

       49.    NCI denies the allegations in ¶ 49.

       50.    NCI denies the allegations in ¶ 50.

       51.    NCI denies the allegations in ¶ 51.

       52.    NCI denies the allegations in ¶ 52.

       53.    NCI denies the allegations in ¶ 53.

       54.    NCI denies the allegations in ¶ 54.

       55.    NCI denies the allegations in ¶ 55.

       56.    NCI denies the allegations in ¶ 56.

       57.    NCI denies the allegations in ¶ 57.

       58.    NCI denies the allegations in ¶ 58.

       59.    NCI denies the allegations in ¶ 59.

       60.    NCI denies the allegations in ¶ 60.

       61.    NCI denies the allegations in ¶ 61.

       62.    NCI denies the allegations in ¶ 62.

       63.    NCI denies the allegations in ¶ 63.


                                            5
   Case 3:19-cv-02583-K Document 13 Filed 12/18/19             Page 6 of 12 PageID 54


       64.    NCI denies the allegations in ¶ 64.

       65.    NCI denies the allegations in ¶ 65.

III.   Causes of Action

Count I – The Optima Opportunity Letter Violates § 1692e of the FDCPA

       66.    NCI reasserts the foregoing as if fully stated herein.

       67.    NCI denies the allegations in ¶ 67 as calling for a legal conclusion.

       68.    The FDCPA speaks for itself and is the best evidence of its content. To the

extent the allegations in ¶ 68 state otherwise, denied.

       69.    NCI denies the allegations in ¶ 69.

       70.    NCI denies the allegations in ¶ 70.

       71.    NCI denies the allegations in ¶ 71.

       72.    NCI denies the allegations in ¶ 72.

Count II – The Optima Opportunity Letter Violates § 1692e(2)(A) of the FDCPA

       73.    NCI reasserts the foregoing as if fully stated herein.

       74.    The FDCPA speaks for itself and is the best evidence of its content. To the

extent the allegations in ¶ 74 state otherwise, denied.

       75.    NCI denies the allegations in ¶ 75.

       76.    NCI denies the allegations in ¶ 76.

       77.    NCI denies the allegations in ¶ 77.

       78.    NCI denies the allegations in ¶ 78.

Count III – The Optima Opportunity Letter Violates § 1692e(10) of the FDCPA

       79.    NCI reasserts the foregoing as if fully stated herein.


                                              6
   Case 3:19-cv-02583-K Document 13 Filed 12/18/19             Page 7 of 12 PageID 55


       80.    The FDCPA speaks for itself and is the best evidence of its content. To the

extent the allegations in ¶ 80 state otherwise, denied.

       81.    NCI denies the allegations in ¶ 81.

       82.    NCI denies the allegations in ¶ 82.

       83.    NCI denies the allegations in ¶ 83.

       84.    NCI denies the allegations in ¶ 84.

Count IV – The Optima Opportunity Letter Violates § 1692f of the FDCPA

       85.    NCI reasserts the foregoing as if fully stated herein.

       86.    The FDCPA speaks for itself and is the best evidence of its content. To the

extent the allegations in ¶ 86 state otherwise, denied.

       87.    NCI denies the allegations in ¶ 87.

       88.    NCI denies the allegations in ¶ 88.

       89.    NCI denies the allegations in ¶ 89.

       90.    NCI denies the allegations in ¶ 90.

       91.    NCI denies the allegations in ¶ 91.

Count V – The Optima Opportunity Letter Violates § 391.304 of the TDCPA

       92.    NCI reasserts the foregoing as if fully stated herein.

       93.    NCI denies the allegations in ¶ 93 as calling for a legal conclusion.

       94.    NCI denies the allegations in ¶ 94 as calling for a legal conclusion.

       95.    NCI denies the allegations in ¶ 95 as calling for a legal conclusion.

       96.    The TDCA speaks for itself and is the best evidence of its content. To the

extent the allegations in ¶ 96 state otherwise, denied.


                                              7
   Case 3:19-cv-02583-K Document 13 Filed 12/18/19             Page 8 of 12 PageID 56


       97.    NCI denies the allegations in ¶ 97.

       98.    NCI denies the allegations in ¶ 98.

       99.    NCI denies the allegations in ¶ 99.

       100.   NCI denies the allegations in ¶ 100.

Count VI – The Optima Opportunity Letter Violates § 391.304(8) of the TDCPA

       101.   NCI reasserts the foregoing as if fully stated herein.

       102.   The TDCA speaks for itself and is the best evidence of its content. To the

extent the allegations in ¶ 102 state otherwise, denied.

       103.   NCI denies the allegations in ¶ 103.

       104.   NCI denies the allegations in ¶ 104.

       105.   NCI denies the allegations in ¶ 105.

       106.   NCI denies the allegations in ¶ 106.

Count VII – The Optima Opportunity Letter Violates § 391.304(19) of the TDCPA

       107.   NCI reasserts the foregoing as if fully stated herein.

       108.   The TDCA speaks for itself and is the best evidence of its content. To the

extent the allegations in ¶ 108 state otherwise, denied.

       109.   NCI denies the allegations in ¶ 109.

       110.   NCI denies the allegations in ¶ 110.

       111.   NCI denies the allegations in ¶ 111.

       112.   NCI denies the allegations in ¶ 112.

Count VIII – The Optima Opportunity Letter Violates § 391.304 of the TDCPA

       113.   NCI reasserts the foregoing as if fully stated herein.


                                             8
   Case 3:19-cv-02583-K Document 13 Filed 12/18/19             Page 9 of 12 PageID 57


       114.   NCI denies the allegations in ¶ 114 as calling for a legal conclusion.

       115.   NCI denies the allegations in ¶ 15 as calling for a legal conclusion n.

       116.   NCI denies the allegations in ¶ 116 as calling for a legal conclusion.

       117.   The TDCA speaks for itself and is the best evidence of its content. To the

extent the allegations in ¶ 117 state otherwise, denied.

       118.   NCI denies the allegations in ¶ 118.

       119.   NCI denies the allegations in ¶ 119.

       120.   NCI denies the allegations in ¶ 120.

       121.   NCI denies the allegations in ¶ 121.

Count IX – The Optima Opportunity Letter Violates § 391.304(8) of the TDCPA

       122.   NCI reasserts the foregoing as if fully stated herein.

       123.   The TDCA speaks for itself and is the best evidence of its content. To the

extent the allegations in ¶ 123 state otherwise, denied.

       124.   NCI denies the allegations in ¶ 124.

       125.   NCI denies the allegations in ¶ 125.

       126.   NCI denies the allegations in ¶ 126.

       127.   NCI denies the allegations in ¶ 127.

Count VIII (sic) – The Optima Opportunity Letter Violates § 391.304(9) of the

TDCPA

       128.   NCI reasserts the foregoing as if fully stated herein.

       129.   The TDCA speaks for itself and is the best evidence of its content. To the

extent the allegations in ¶ 129 state otherwise, denied.


                                             9
   Case 3:19-cv-02583-K Document 13 Filed 12/18/19             Page 10 of 12 PageID 58


       130.   NCI denies the allegations in ¶ 130.

       131.   NCI denies the allegations in ¶ 131.

       132.   NCI denies the allegations in ¶ 132.

       133.   NCI denies the allegations in ¶ 133.

                           NCI’S AFFIRMATIVE DEFENSES

       1.     Upon information and belief, plaintiff’s claims are subject to binding

arbitration and/or a class action bar.

       2.     To the extent that any violations are established, any such violations were

not intentional and resulted from bona fide error notwithstanding the maintenance of

procedures reasonably adopted and specifically intended to avoid any such error.

       3.     NCI denies any liability; however, regardless of liability, plaintiff has

suffered no actual damages as a result of NCI’s purported violations.

       4.     One or more claims asserted by plaintiff is barred by the statute of limitations,

laches, estoppel, waiver and/or unclean hands.

       5.     Assuming that plaintiff suffered any damages, she has failed to mitigate her

damages or take other reasonable steps to avoid or reduce her damages.

       6.     Any harm suffered by plaintiff was legally and proximately caused by

persons or entities other than NCI and were beyond the control or supervision of NCI or

for whom NCI was and is not responsible or liable.

       7.     Plaintiff has failed to state a claim against NCI upon which relief may be

granted.

       WHEREFORE, Defendant, Nationwide Credit, Inc., respectfully requests the Court


                                             10
  Case 3:19-cv-02583-K Document 13 Filed 12/18/19            Page 11 of 12 PageID 59


dismiss this action with prejudice and grant it any such other and further relief the Court

deems appropriate.




                                                 Respectfully Submitted,

                                                 /s/ Whitney L. White
                                                 Whitney L. White
                                                 TX Bar No. 24075269
                                                 SESSIONS, FISHMAN, NATHAN & ISRAEL
                                                 900 Jackson Street, Suite 440
                                                 Dallas, TX 75202
                                                 Telephone: (214) 741-3001
                                                 Facsimile: (214) 741-3098
                                                 Email: wwhite@sessions.legal

                                                 Attorney for Defendant,
                                                 Nationwide Credit, Inc.




                                            11
  Case 3:19-cv-02583-K Document 13 Filed 12/18/19        Page 12 of 12 PageID 60


                           CERTIFICATE OF SERVICE

      I hereby certify that on December 18, 2019, a copy of the foregoing was

electronically filed with the Clerk of the Court, United States District Court for the

Northern District of Texas and served via CM/ECF upon the following:

      Alexander J. Taylor
      Sulaiman Law Group, Ltd.
      2500 South Highland Avenue, Suite 200
      Lombard, IL 60148
      Telephone: (331) 307-7646
      Facsimile: (630) 575-8188
      Email: ataylor@sulaimanlaw.com

      Laurie N. Patton
      Hiersche, Hayward, Drakeley & Urbach, P.C.
      15303 Dallas Parkway, Suite 700
      Addison, Texas 75001
      Telephone: (972) 701-7168
      Facsimile: (972) 701-8765
      Email: lpatton@ hhdulaw.com

      Nayeem Nur Mohammed
      Law Offices of Nayeem N. Mohammed
      417 Misty Lane
      Lewisville, TX 75067
      Telephone: (936) 718-7467
      Email: nayeem.mohammed@gmail.com


                                                    /s/ Whitney L. White
                                                    Whitney L. White




                                         12
